Citation Nr: 1712168	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  10-08 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for right shoulder disability, to include as secondary to service-connected degenerative disc disease of the cervical spine.

2.  Entitlement to service connection for a low back disability, to include as secondary to degenerative disc disease of the cervical spine.

3.  Entitlement to an initial rating in excess of 10 percent prior to November 19, 2009 and in excess of 20 percent thereafter for degenerative disc disease of the cervical spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1979 to November 1980, January 1981 to July 1981, and June 1986 to September 1986.  He also had periods of active duty for training and inactive duty training as a member of the Air National Guard until service retirement in October 2000.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

A December 2009 rating decision awarded an increased rating for the Veteran's cervical spine disability from 10 to 20 percent, effective November 19, 2009.  As this did not constitute a grant of the full benefit sought on appeal, this matter remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

In August 2013 and again in April 2016, the Board remanded the Veteran's claims for further development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of an increased initial rating for a cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  A current right shoulder disability did not manifest during service and was not caused by any in-service disease, injury, or event during service.  

2.  Symptoms of degenerative joint disease of the right shoulder were not chronic in service, have not been continuous since service separation, and did not manifest to a compensable degree within a year of service separation.  

3.  A current right shoulder disability is not due to or the result of, and has not been aggravated by, a service-connected disability.  

4.  The Veteran has a current diagnosis of degenerative joint disease of the lumbosacral spine as the result of his duties as a fighter pilot during service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  

2.  The criteria for the award of service connection for degenerative joint disease of the lumbosacral spine have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claims, VA issued VCAA notice in the form of a November 2008 letter which informed him of the evidence generally needed to support the claims on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing the claim.  The initial VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA treatment records, Social Security Administration records, and any identified private treatment records have all been obtained.  He was also afforded VA examinations on several occasions, most recently in November 2013.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claim.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  Finally, service connection may be awarded for any disability which is proximately due to or the result of, or is otherwise aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.  

a. Right shoulder

The Veteran seeks service connection for a right shoulder disability.  He contends he originally injured his right shoulder during service as the result of his duties as a fighter pilot.  In the alternative, he contends a right shoulder disability is due to or the result of a service-connected cervical spine disability.  

The service treatment records are negative for any diagnosis of or treatment for a right shoulder disability.  While the Veteran was afforded annual flight physical examinations on multiple occasions, none of these noted any abnormalities, including the most recent, conducted in November 1997.  Likewise, on an October 1999 report of medical history, as well as all prior reports of medical history, he denied any history of a painful or "trick" shoulder or elbow.  Based on both the lack of treatment of any disabilities of the right shoulder or upper extremity during service, as well as the Veteran's own denial of any musculoskeletal or neurological disabilities of the right shoulder on the report of medical history, the Board finds the Veteran did not sustain a chronic disorder of the right shoulder during service.  

Additionally, the post-service records are negative for any indications of a right arm or shoulder disability for several years following service.  A May 2009 private clinical notation reported a recent history of a rotator cuff injury, since resolved but now recurring, but gave no date of initial onset.  On that occasion, the Veteran was diagnosed with right shoulder rotator cuff tendonitis.  This diagnosis represents the first diagnosis of a right shoulder disability found within the record, and was rendered approximately 9 years after service separation.  This lengthy period without complaint or treatment is one factor that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The preponderance of the evidence is also against a possible nexus between any disease, injury, or incident of service, and any current right shoulder disability.  On VA examination in December 2009, the Veteran was diagnosed with rotator cuff tendinitis of the right shoulder.  The claims file was reviewed by the examiner in conjunction with this examination.  Regarding the etiology of this disability, the examiner opined that it is not at least as likely as not that this disability had its onset during the Veteran's service, as there is no documentation of such an injury or treatment for it in the service treatment records or the claims file.  

Most recently, the Veteran underwent a VA examination of the right shoulder in October 2013.  The claims file was reviewed in conjunction with the examination.  After reviewing the record and examining the Veteran, the examiner, a VA physician, diagnosed the Veteran with right shoulder rotator cuff tendonitis, impingement syndrome, and acromioclavicular joint arthritis, verified by X-ray.  Regarding the etiologies of these disabilities, the examiner opined that it was less likely as not that these disorders were related to the military service or were permanently aggravated by the service-connected neck condition.  The examiner noted that while the May 2009 clinical record recorded a previous right shoulder rotator cuff injury with prior treatment, there was no evidence of any right shoulder rotator cuff injury in the military service.  Thus, the examiner concluded it was most likely the Veteran's right rotator cuff injury took place after service separation in 2000.  Likewise, the present impingement syndrome was most likely related to the rotator cuff tendonitis.  The examiner stated he reviewed the medical literature and found no evidence to support an association between flight duties and right shoulder disorders in fighter pilots, or between the cervical spine and either shoulder.  Thus, the examiner concluded that at this point there is no evidence or documentation of any causal nexus or permanent aggravation with his service-connected cervical spine condition as it related to his present right shoulder condition.  

Based on these December 2009 and October 2013 medical opinions rendered by competent experts, the Board must conclude the preponderance of the evidence is against service connection for a right shoulder disability.  These opinions are based on both physical examination of the Veteran and review of the relevant medical history, and are uncontroverted within the record.  Additionally, the October 2013 VA examiner determined it was less likely than not any current right shoulder disability was due to or the result of, or was aggravated by, a service-connected disability.  As such, service connection on a secondary basis is also not warranted.  

With regard to the Veteran's assertion that his current right shoulder disability is related to in-service diseases or injuries, the Board finds that the Veteran's lay testimony on the etiology of current diagnoses of the right shoulder is not competent in the present case because the Veteran is not competent to state that such disabilities had their onset in service under the specific facts of this case that show no shoulder symptoms or disorders reported at service separation, and no symptoms or diagnoses or treatment for many years after service.  Orthopedic disorders are complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent evidence.  While the Veteran is competent to report such symptomatology as joint pain, and he has done so, the diagnosis of such disorders as degenerative disc disease, degenerative joint disease, or neuropathy requires X-rays or similar clinical findings, and is not susceptible merely to diagnosis by lay observations alone.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL injury is "medically complex" for lay diagnosis); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).  The Veteran has also not stated he is reporting the opinion of a competent expert as told to him.  

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a right shoulder disability, to include degenerative arthritis, including as a presumptive disease, and this claim must be denied.  Likewise, the preponderance of the evidence is against an award of service connection on a secondary basis, as due to or aggravated by a service-connected disability.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

b. Lumbosacral spine

The Veteran seeks service connection for a low back disability.  He contends he originally injured his low back during service as the result of his duties as a fighter pilot.  In the alternative, he contends a low back disability is due to or the result of a service-connected cervical spine disability.  

In support of his claim, the Veteran submitted the July 2016 statement of J.D.B., M.D.  Dr. B. identified himself as the Veteran's treating civilian physician, but also wrote that he served as the Veteran's flight surgeon while the Veteran was assigned to the 148th Fighter Wing of the Air National Guard.  Dr. B. wrote that while the Veteran did not seek frequent treatment for the low back during service, he did occasionally report low back pain in the past.  Dr. B. further noted that the Veteran served as a fighter pilot, enduring a "high 'g-force' environment" on many occasions.  The medical literature supported a relationship between chronic low back problems and such duties, according to Dr. B.  Based on his personal examination of the Veteran and his review of the literature, Dr. B. opined that the Veteran's current low back disabilities, diagnosed as sacroiliac dysfunction and chronic low back pain due to degenerative changes, "stem directly from [the Veteran's] service."  

The Board acknowledges that on VA examination in January 2009, a VA examiner diagnosed degenerative joint disease of the lumbosacral spine, verified by X-ray, and rendered a medical opinion after evaluating the Veteran and reviewing the claims file.  The examiner, a VA physician, opined it was less likely than not that the current degenerative joint disease of the Veteran's lumbosacral spine had its onset during service or was otherwise related to any incident therein.  This opinion was based on the lack of in-service complaints of or treatment for low back pain, according to the examiner.  In so determining, however, the examiner did not appear to consider the Veteran's own lay assertions regarding onset of his low back pain.  A layperson is competent to testify regarding observable symptomatology, such as joint or back pain.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

At the least, the Board finds the January 2009 VA medical opinion and July 2016 medical opinion place the claim in equipoise.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  Thus, affording the benefit of the doubt to the Veteran, the Board concludes service connection for degenerative disc disease of the lumbosacral spine is warranted.  



ORDER

Service connection for a right shoulder disability is denied.  

Service connection for degenerative joint disease of the lumbosacral spine is granted.  


REMAND

The Veteran seeks an increased initial rating for a cervical spine disability.  Unfortunately, remand of this issue is needed for a new VA examination compliant with a recent precedential decision of the United States Court of Appeals for Veterans Claims (Court).  In that case, Correia v. McDonald, the Court held that to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59.  28 Vet. App. 158 (2016).  That final sentence of 38 C.F.R. § 4.59 directs that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  In this case, none of the VA orthopedic examinations provided separate findings for passive verses active motion, in both weight-bearing and nonweight-bearing.  Accordingly, a new examination is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA orthopedic examination to evaluate the severity of the service-connected cervical spine.  The examiner is asked to review all relevant records and conduct a clinical evaluation.  Based on this review, the examiner is asked to provide an assessment of the current nature of the Veteran's cervical spine. 

Range of motion for the spine should be tested actively and passively, in weight-bearing and nonweight-bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible. 

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


